Case 1:21-cv-00047-SPW-KLD Document 1-2 Filed 05/04/21 Page 1of3
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

Portland General Electric Company, Avista Corporation,
PacificCorp, and Puget Sound Energy, Inc.

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Gary M. Zadick, (406) 771-0007, Ugrin Alexander Zadick,

P.C., PO Box 1746, Great Falls, MT 59403 (See

attached)

Multnomah, Oregon

DEFENDANTS

NOTE:
THE TRACT

Attorneys (if Known)

(See Attached)

 

County of Residence of First Listed Defendant

Northwestern Corporation, and Talen Montana, LLC
Minnehaha, $D

 

CIN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION {Place an “X”" in One Box Only)

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plainiff

 

 

 

 

 

 
 

 

 

 

    
 

 

 

 

   

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
CII US. Government (_]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | 1 Ol | Incorporated or Principal Place Oo 4 C4
of Business In This State
[J2. US. Government [z]4 Diversity Citizen of Another State (C2 [J 2 incorporated and Principal Place fk] 5 []5
Defendant (indicate Citizenship uf Parties in tem HD) + of Business In Another State
Citizen or Subject of a oO 3 Cl 3 Foreign Nation oO 6 C6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only) Click here for; t
110 Insurance PERSONAL INJURY PERSONAL INJURY | _j625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane (_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_}690 Other 28 USC 157 a 3729(a))
140 Negotiable Instrument Liability | 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment ] 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent- Abbreviated |__| 460 Deportation :
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY aR |_| 880 Defend Trade Secrets r] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 7 10 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits -| 355 Motor Vehicle 371 Truth in Lending Act r 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal ] 720 Labor/Management ‘ i Protection Act
195 Contract Product Liability ] 360 Other Personal Property Damage Relations 861 HIA (1395f) 490 Cable/Sat TV
196 Franchise injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI a 890 Other Statutory Actions
[___REALPROPERTY. | ; | PRISONER PETITIONS |_ |790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricuteural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 7 JZ X'SUITS—.]_ | 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment $10 Motions to Vacate |] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housings Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations  [_] 530 General [_] 871 IRS—Third Party -| 899 Administrative Procedure
| ]290 All Other Real Property  [—] 445 Amer, w/Disabilities -[_| 535 Death Penalty [IMMIGRATION | 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|] 446 Amer. w/Disabilities -[] $40 Mandamus & Other 465 Other Immigration x] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|_] 448 Education 535 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Ea] O O O ; ae OF we
Proceeding State Court Appellate Court Recpened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

28 U.S.C. 1332
Brief description of cause:

 

(J CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

(See instructions):

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

Declaratory Judgment Action under 28 USC §2201 et seq that SB 265 (2021) is unconstitutional and preempted as applied to plaintiffs' contract's

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

Llyes El No

 

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
08/4/2021 /s/Gary M. Zadick
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP SUDGE MAG. JUDGE

—————
Case 1:21-cv-00047-SPW-KLD Document 1-2 Filed 05/04/21 Page 2 of 3

Attorneys for Plaintiffs

David B. Markowitz, OSB #742046
Dallas DeLuca, WSBA #45948
Harry B. Wilson, OSB #077214
(Pro Hac Vice to be applied for all three)
DavidMarkowitz@MarkowitzHerbold.com
DallasDeLuca@MarkowitzHerbold.com
Harry Wilson@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085

For Portland General Electric Company

William J. Schroeder, WSBA 7942
(Pro Hac Vice to be applied for)
William.schroeder@Ksblit.legal
KSB LITIGATION PS
510 W Riverside, Suite 300
Spokane, WA 99201
Tel: (509) 624-8988
Fax: (509) 474-0358

For Avista Corporation

Michael G. Andrea, WSBA 38684
(Pro Hac Vice to be applied for)
Michael. Andrea@avistacorp.com
Avista Corporation, Senior Counsel
1411 E. Mission Avenue, MSC-17
Spokane, WA 99202
Ph: (509) 495-2564
Fax: (509) 777-5468

For Avista Corporation

Page 1 — Attachment to Civil Cover Sheet
Case 1:21-cv-00047-SPW-KLD Document 1-2 Filed 05/04/21 Page 3 of 3

Troy Greenfield, WSBA 21578
(Pro Hac Vice To be applied for)
Connie Sue M. Martin, WSBA 26525
(Pro Hac Vice to be applied for)
TGreenfield@Schwabe.com
CSMartin@Schwabe.com
SCHWABE WILLIAMSON & WYATT
1420 Fifth Avenue, Suite 3400
Seattle, WA 98101-4010
Tel: (206) 407-1581

For PacifiCorp

Jeffrey M. Hanson, WSBA 34871
(Pro Hac Vice to be applied for)
JHanson@perkinscoie.com
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Tel: (206) 359-3206

For Puget Sound Energy, Inc.

Attorneys for Defendants

J. David Jackson
jackson.j@dorsey.com
DORSEY & WHITNEY LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Tel: (612) 340-2600
Fax: (952) 516-5596
For Northwestern Corporation

Barry C. Barnett
bbarnett@susmangodfrey.com
SUSMAN GODFREY LLP
1000 Louisiana, Suite 5100
Houston, TX 77002
Tel: (713) 653-7891
Fax: (713) 654-6666

For Talen Montana, LLC

Page 2 — Attachment to Civil Cover Sheet
